Title: To Benjamin Franklin from ———, 2 April 1781
From: ——
To: Franklin, Benjamin


Paris le 2 avril 1781
On ne doit jamais Batonner ny Biffer une signature d’une Lettre de change que quand on l’a payée; on pouvoit Repondre qu’on avoit accepté la seconde et qu’on ne vouloit pas accepter la premiere, cette reponse suffisoit, Mr. petit de Lanauze a qui elle a eté envoyée ne peut se dispenser de faire constater le refus d’acceptation, et de la Renvoyer a son cedant qui la Renverra au sieur james cumming a L’orient, et ce dernier Reconnoitra pour lors qu’il a eu tort de faire un double usage de deux Lettres qui n’etoient qu’un seul et meme objet, mais comme cette Lettre m’a eté envoyée sans etre Batonnée, et qu’il faloit que je la renvoyasse dans le meme Etat, on ne peut pas se Dispenser de rendre responsable Mr. le docteur franklin du batonnement qui en a eté fait dans son Bureau.
